Title: General Orders, 10 May 1780
From: Washington, George
To: 


          
            Head Quarters Morristown Wednesday May 10th 1780
            Parole California  Countersigns Cooke Corke.
          
          [Officers] Of the Day Tomorrow[: Colonel Johnson[,] Lieutenant Colonel Robinson[,] Brigade Major Stark’s Brigade
          A Serjeant Corporal and twelve men for fatigue tomorrow they are to be sent very early in the morning to Quarter master Lewis’s quarters with their Arms and three days provisions.
          The Jersey Brigade to move tomorrow morning: General Maxwell will call at Head Quarters tomorrow for orders.
          The State of the roads at present admitting the march of the men with ease the order of the 8th of February last respecting the Camp

guards is revived: but instead of assembling at 9 oClock they are to parade on the Grand Parade at 8 o’clock The Troop to beat at 7.
          At the General court martial whereof Colonel Shreve is President on the 22d ultimo Major Church of the 4th Pennsylvania regiment was Tried on the following Charges.
          1st For purchasing men’s pay at an under Value.
          2d For discharging a man fit for duty and returning him discharg’d unfit for service.
          3d For defrauding the United States and the regiment in several instances vizt.
          1st Keeping Laban Bogart soldier in said regiment working on his Farm a considerable time and Mustering him on Command.
          2dly For keeping James McGee soldier in the 4th Pennsylvania regiment driving his or his Brother’s Team and discharging him from the regiment.
          3dly Drawing Soldiers pay by virtue of orders which orders the men declare to be forged.
          4thly Sending a horse known to be public property to his Farm which horse has since been offered for Sale.
          5thly Forcibly taking one hundred and ten dollars from James McDonack a soldier.
          6thly Taking Clothing (sent for the use of the Soldiers) out of the Paymaster’s Store without his knowledge and appropriating them to his own use.
          The Court having fully and maturely consider’d the several Charges against Major Church and the Evidence in the Case are of opinion that the Charges are each of them unsupported and that the prosecution of Major Church was Malicious and Groundless and Therefore they do acquit Major Church with Honor.
          The Commander in Chief confirms the opinion of the Court: Major Church is released from his Arrest.
        